DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 10/14/2021 has been received and entered into the application file.  Claims 1, 2, 4, and 6-9 are pending. 

Election/Restrictions
Applicants previously elected Group I, drawn to precursors of MSCs, without traverse.  Claims 1, 2, 4, and 6 read on the elected invention and have been considered on the merits.  Claims 7-9 remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being directed to non-elected inventions. 

Claim Interpretation
	As currently amended, claim 1 is understood to be directed to a cell population limited as follows:
wherein at least 80% of the cells in the cell population are CD73+, CD90+ and CD105+;
wherein 5% or less of the cells in the cell population are SSEA-4+; and
the cell population expresses at least one of the recited genes at a level that is higher than an equivalent number of mesenchymal stem cells.  The claim does not define the type of comparative mesenchymal stem cell.  Noting that mesenchymal stem cells from different sources, and when subject to different conditions, have different gene expression levels, the claim is only requiring that the claimed cell population have a greater expression of one or more of the recited genes compared to some other mesenchymal stem cell population having an equivalent cell number.  For the reasons set forth below, the metes and bounds of the claim are unclear.
It is noted that the amendment to claim 1 is not identical to previously examined claim 3.  Previously examined claim 3 required that the claimed cell population comprised precursors of MSCs, that the precursors of MSCs were derived from iPSCs, and that the precursors of MSCs expressed one of the recited genes at a higher level than an equivalent number of iPSC-derived MSCs.  Current claim 1 requires none of these limitations. 


Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1-6 and 10 under 35 USC 112(b):
	The amendments to the claims are effective to obviate the basis of the prior rejections.  The previous grounds of rejections are withdrawn. 

RE: Rejection of claims 1-6 and 10 under 35 USC 112(a) for lacking written description of “precursors of MSCs”:
	The amendments to the claims are effective to obviate the basis of the prior rejections.  The previous grounds of rejection are withdrawn. 

RE: Rejection of claims 1, 2, 5, 6 and 10 under 35 USC 102(a)(1) over Trivedi et al:
	Applicants have traversed the rejection on the grounds that the limitations of previous claim 3 have been incorporated into claim 1, thereby overcoming the rejection.
	In response, the limitations of claim 3 have not been incorporated into claim 1.  However, Trivedi et al is silent as to whether or not their ESC-derived MSCs express any of the recited genes from current claims 1 and 4, and if so, how that expression level compares to the expression level in any other type of MSC.  When a reference is silent as to a claimed feature, a rejection can be made (or upheld) if there is a reasonable basis to conclude that the feature would necessarily be present.  At this time there is insufficient evidence to make any conclusion about the expression levels of the ESC-derived MSCs of Trivedi, thus the rejection is withdrawn.

RE: Rejection of claims 1, 2, 5, 6 and 10 under 35 USC 103 over Wagner et al:
Applicants have traversed the rejection on the grounds that the limitations of previous claim 3 have been incorporated into claim 1, thereby overcoming the rejection.
	In response, the limitations of claim 3 have not been incorporated into claim 1.  However, the rejection is withdrawn in favor of a new rejection better suited to address the current claim limitations. 

RE: Rejection of claims 1, 2, 5, 6 and 10 under 35 USC 101:

	In response, the limitations of claim 3 have not been incorporated into claim 1.  Claim 1 does not limit the cell population to comprise iPSC-derived precursor cells of MSC.  For the reasons set forth below, the claims, as currently amended, still read on adipose-derived MSCs, both of which are product of nature judicial exceptions.  The rejection is maintained. 
	
New/Modified Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, as amended, now states that the claimed cell population expresses at least one gene (from the recited list) “at a higher level compared with an equivalent number of mesenchymal stem cells”.  Similarly, claim 4, as amended, further requires the claimed cell population to express at least one gene (from the recited list) “at a lower level compared with an equivalent number of mesenchymal stem cells”.  The claims do not define or limit the type (i.e. source) of the comparative MSCs, nor limit the conditions under which the comparative MSCs are provided.  The source of the MSCs as well as the method of isolation and culture significantly affect the expression of cell surface proteins and gene expression profiles (See Elahi et al, Stem Cells International, 2016; Hass et al, Cell Communication and Signaling, 2011; Kimbrel et al (US Patent 8962321); Brodie et al (US 2019/0269739)).  In particular, Brodie et al shows that the levels of the claimed genes differ between different types of MSCs (See Table 11 of Brodie et al).  Thus the claim is defining the cells by comparison to an undefined, and variable, level.  Because 
	Claim 6 is further rejected as indefinite because it improperly refers to the cell population of claim 1 as “the precursor cell of mesenchymal stem cell”.  Claim 1 no longer uses this description. Use of this description in claim 6 makes it unclear if the claimed cell population is again limited to “precursors of mesenchymal stem cells”. There is insufficient antecedent basis for the limitation “the precursor cell of mesenchymal stem cell”.  Applicants are cautioned that claim 1 now permits for a heterogeneous cell population.  It is not clear what cell type has been deposited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brodie et al (US 2019/0269739).
Brodie et al disclose populations of MSCs from different tissue sources, each having unique expression profiles, as well as vesicles secreted therefrom, conditioned medium produced therefrom, or a combination thereof, for treatment of diseases (See ¶0013, 0073-0074).  Brodie et al specifically isolate and characterize MSCs from five tissues: bone marrow, adipose, umbilical cord, amniotic membrane and chorion membrane.  Brodie et al report the MSCs from each source were positive for CD73, CD90 and CD105, but negative for CD34 and CD45.  The purity of each cell population was greater than 95% (See ¶0297).  Brodie et al then further characterize each subtype of MSC.  
upregulated expression of EMILIN2 (See Table 11).  Brodie et al report the adipose-derived MSCs do not express SSEA-4 (See Table 9)

	Regarding claims 1 and 2: The adipose-derived MSC cell population isolated Brodie et al, meets the limitations of current claim 1, as it is a cell population, of which 95% (which is at least 80%) of the cells are adipose-derived MSCs.  The adipose-derived MSCs are positive for CD73, CD90, and CD105.  The adipose-derived MSCs do not express CD34, CD45 or SSEA-4.  As the adipose-MSCs make up 95% of the cell population, then there must be less than 5% of cells that are CD34+, CD45+ and/or SSEA-4+.  The adipose-derived MSCs have higher expression of EMILIN2 compared to the MSCs from bone marrow, umbilical cord, amnion or chorion.  
Regarding claim 6: The adipose-derived MSCs isolated by Brodie et al appear to be identical to the cells deposited under Accession number KCTC14019BP.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ deposited cells differ, and if so to what extent, from the cells disclosed by Brodie et al.  The fact that the isolated adipose-derived MSCs of Brodie et al are adherent, positive for CD90, CD73, CD105, and negative for CD45, CD34, SSEA-4 (the only physical features described in the instant application for the deposited cells) establishes a reasonable basis to conclude that the strains are identical.  As such, the burden of showing a difference is shifted to Applicants.  See MPEP 2112(V).  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. 
Claims 1, 2, and 6 all read on a pure population of CD73+, CD90+, CD105+, CD34-, CD45-, SSEA-4- MSCs that have differentiation expression of one or more of the genes recited in claim 1 compared to some other MSC under any condition.  The claims are directed to a composition of matter (STEP 1: YES). 

This judicial exception is not integrated into a practical application because the claims are directed to the cells, per se, there is no specific formulation, construction or other structure that integrates the cells into any specific application. (STEP 2A, prong 2: NO). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited at all (STEP 2B: NO).
The claims are held to be patent ineligible under 35 USC 101. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ALLISON M FOX/Primary Examiner, Art Unit 1633